DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 15 July 2021.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 1: “the” (between “for” and “stiffening”) should be removed.
In line 7: “a” (after “in”) should be changed to --the--.
In line 17: “in” should be removed.
Appropriate correction is required.

Claims 5-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-11 have not been further treated on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the boundary surfaces" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the top side and bottom side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 July 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed 15 July 2021, with respect to the rejection of claim 2 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 15 July 2021, with respect to the rejections of claim 1 under 35 U.S.C. 102(a)(1) to Sander et al. and Kinmon et al. have been fully considered and are persuasive.  The rejections of claim 1 under 35 U.S.C. 102(a)(1) have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           Primary Examiner, Art Unit 3775